DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael W. Garvey on 28th July, 2022.
The application has been amended as follows: 
Cancel claims 2 and 11
In claim 1, on line 3, delete “toward a target site” and insert --into a body of the subject--
In claim 1, on line 7, delete “takes” and --insert is configured to take--
In claim 1, on line 8, delete “detects a target site from” and insert --is configured to detect a glottis as a target site in--
In claim 1, on line 9, delete “a feature amount of the target site that is preset” and insert --comparing data in the in vivo image to predetermined shape information of the target site--
In claim 1, on line 10, delete “notifying section” and insert --display--
In claim 1, on lines 10-11, delete “intubation apparatus and notifies” and --insert inserting section and is configured to notify--
In claim 1, on line 12, delete “controls the notifying section” and insert --is configured to control the display--
In claim 3, replace the text of the claim with 
--The intubation apparatus according to claim 1, wherein the notification controller is configured to change a display state of the display to display supporting information for supporting an operation of the inserting section, based on the result of the detection of the detecting section.--
In claim 4, replace the text of the claim with
--The intubation apparatus according to claim 1, wherein when the target site is detected by the detecting section, the notification controller is configured to cause a site mark to be displayed at a position of the target site while the site mark is superimposed on the in vivo image.--
In claim 5, replace the text of the claim with
--The intubation apparatus according to claim 4, wherein based on shape information of a non-target site which is different from the target site, the detecting section is configured to detect the non-target site from the in vivo image, and,
in a case where the non-target site is detected by the detecting section, the notification controller is configured to cause a non-site mark which is different from the site mark, to be displayed at a position of the non-target site while being superimposed on the in vivo image.--
In claim 6, replace the text of the claim with 
--The intubation apparatus according to claim 3, further comprising an intubation determining section configured to determine whether an intubation tube is insertable into the target site or not, based on a position of the target site which is detected by the detecting section and a direction for advancing of the intubation tube toward the target site, 
wherein the notification controller is configured to change a display state of the display based on the result of the determination of the intubation determining section to display the supporting information.--
In claim 7, on line 3, delete “changes” and insert --is configured to change--
In claim 7, on line 5, delete “notify” and insert --display--
In claim 8, replace the text of the claim with
--The intubation apparatus according to claim 6, wherein the detecting section is configured to detect the non-target site which is different from the target site, from the in vivo image based on shape information of the non-target site, 
the intubation determining section is configured to determine whether the intubation tube is insertable into the non-target site or not, based on a position of the non-target site which is detected by the detecting section, and the direction for advancing of the intubation tube, and
when the intubation determining section determines that the intubation tube is insertable into the non-target site, the notification controller is configured to erase a target mark which is displayed on the display.--
In claim 9, replace the text of the claim with
--The intubation apparatus according to claim 8, further comprising at least one of a vibrating section configured to vibrate a grasping portion that is to be grasped by an operator, and a sound outputting section configured to output a warning sound to the operator, and
when the intubation determining section determines that the intubation tube is insertable into the non-target site, the notification controller is configured to cause at least one of the vibrating section and the sound outputting section to operate. --
In claim 10, replace the text of the claim with 
--The intubation apparatus according to claim 3, wherein the display is configured to display the target mark indicating a direction for advancing the intubation tube toward the target site, while being superimposed on the in vivo image, 
the target mark having a shape which indicates an outer diameter of the intubation tube, and a size of the target site with respect to the shape is changed in accordance with an insertion distance by which the inserting section is inserted into a body.--
In claim 13, replace the text of the claim with
--The intubation apparatus according to claim 1, wherein the detecting section is configured to detect shape information of the vocal chords.--
In claim 14, replace the text of the claim with
--The intubation apparatus according to claim 1, wherein the display is configured to display a target mark indicating a direction for advancing the intubation tube toward the target site, while the target mark is superimposed on the in vivo image.--
In claim 15, on line 3, before “glottis” delete “a” and insert --the--
Election/Restrictions
Claims 1, 3-4 and 12-15 are allowable. 
The restriction requirement among Species A-E as set forth in the Office action mailed on 30 December, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-10, directed to nonelected species, are hereby rejoined.. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-10 and 12-15 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a visual intubation apparatus comprising:
an elongated insertion portion configured for insertion through a patient mouth toward a target site;
an intubation tube extending along the insertion portion and configured to be advanceable and retractable with respect to the insertion portion;
an imager at a tip end of the insertion portion, the imager configured to take an in vivo image of the patient; 
digital circuits or a CPU with corresponding operation programs or equivalent thereof (this is 112 (f) interpretation of the term “detecting section”- see para.27 of the applicant’s initial disclosure) configured to compare data in the image to predetermined shape information of the target site, and based on this comparison, detect a glottis as the target site
a display configured to notify an operator operating the insertion portion, 
a notification controller (note that “controller” is considered in the art to denote circuitry or computing hardware with corresponding software) configured to cause the display to display the in vivo image with information superimposed thereon indicating a position of the target site, the indicative information based on the detection of the glottis. 
Schomacker et al. (US PGPUB 2004/0007674) teaches the above, except for the imager being at the tip end of the insertion portion, and that the target site is a glottis. 
Ikemoto et al. (US PGPUB 2017/0112353) teaches the above, except for that the target site is a glottis. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schomacker et al. (US PGPUB 2004/0007674) 
Ikemoto et al. (US PGPUB 2017/0112353)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795